Citation Nr: 0917050	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression or a dysthymic disorder, a 
psychotic disorder, a panic disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the Veteran's application to reopen 
a previously denied claim for service connection for a 
paranoid personality disorder based upon a lack of new and 
material evidence.  The Veteran filed a timely Notice of 
Disagreement (NOD) in January 2004 and, subsequently, in May 
2004, the RO provided a Statement of the Case (SOC).  In July 
2004, the Veteran filed a timely substantive appeal to the 
Board.   

In a November 2006 remand, the Board noted that the Veteran 
had submitted evidence indicating treatment for depression 
and a delusional disorder, as well as a history of paranoid 
schizophrenia; and claimed to have PTSD.  In keeping with 
case law indicating that when a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required, the Board reclassified the Veteran's claim as one 
for service connection for an acquired psychiatric disorder, 
to include depression, schizophrenia and post-traumatic 
stress disorder (PTSD).  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  The Board remanded the Veteran's 
claim, requesting the AMC to: review the record and ensure 
compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA); 
to ensure that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) were fully satisfied; to acquire any outstanding 
medical records; to obtain any relevant information that 
might have confirmed the Veteran's allegations of a 1971 in-
service assault; and to obtain a VA psychiatric examination 
to determine the nature, approximate onset date, or etiology 
of any acquired psychiatric disorder that was currently 
present.  Having completed the required directives, the RO 
considered the evidence of record and issued a Supplemental 
Statement of the Case (SSOC) in January 2009 reflecting de 
novo adjudication of the claim.  Inasmuch as the provisions 
of the Board's November 2006 remand have been complied with, 
the Board will now proceed with its review of the appeal.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claim and has notified him 
of the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information the VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.  The medical evidence shows that the Veteran was diagnosed 
with a paranoid personality disorder during service; a 
personality disorder is not a disease for VA compensation 
purposes where, as in this case, there is no competent 
evidence of a superimposed disease or injury during service 
that created additional disability.

3.  The medical evidence shows that, post-service, the 
Veteran has been diagnosed with atypical psychosis, and, more 
recently, a dysthymic disorder of late onset and panic 
disorder without agoraphobia; all of these disorders were 
first diagnosed many years after service and there is no 
competent evidence of a nexus between a current acquired 
psychiatric disorder and any incident of or finding recorded 
during service, to include an alleged personal assault.

4.  The pertinent medical evidence shows that the diagnostic 
criteria for PTSD are not met.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include a psychotic disorder, dysthymia, a panic disorder and 
PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a March 2008 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required 
by Dingess.  The notice also complied with the special 
evidentiary development procedures for a claim for service 
connection for PTSD based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995).  See Patton v. West, 12 Vet. App. 272 
(1999).  However, this notice was not issued to the Veteran 
prior to the initial December 2003 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claims, as 
demonstrated by the January 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541- 42 (2006) (Mayfield III); 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and 
through his representative has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  In October 2008, the AMC also afforded the Veteran 
a VA psychiatric examination, which was thorough in nature 
and included an opinion addressing the question of whether a 
current psychiatric disorder is causally linked to service.  
That evaluation ruled out a current diagnosis of PTSD and 
included a competent opinion weighing against a nexus between 
a current psychiatric disorder and service.  Under these 
circumstances, there is no duty to provide another 
psychiatric examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Evidence.  The Veteran essentially contends that 
he has mental disorders, including depression, schizophrenia, 
PTSD, and Attention Deficit Hyperactivity Disorder (ADHD), 
related to his service.  The evidence of record in this 
matter consists of service treatment records, VA and private 
post-service treatment records, and statements from the 
Veteran.

On the Veteran's September 1970 service pre-enlistment 
medical examination, the examiner noted no abnormalities 
involving a psychiatric disorder.  On a contemporaneous 
report of his medical history, the Veteran noted that he did 
not have nor had he ever had: depression or excessive worry; 
or nervous trouble of any sort.

A service personnel record, specifically a DD-214 form, 
indicated that the Veteran's military occupational specialty 
(MOS) was musician.  

In September 1971 service treatment records, examiners noted 
treating the Veteran for a personality disorder.  In one such 
record, the Veteran was noted to have been admitted to a 
hospital, with a condition initially diagnosed as an acute 
paranoid reaction.  For two to four weeks prior to admission 
to the facility, the Veteran reportedly was depressed, 
anxious, and suffered insomnia.  At times, he was preoccupied 
with religious ideas.  He expressed a belief that none of his 
shipmates trusted him and, at times, they had a derogatory 
opinion of him.  On one occasion, he told the medical officer 
that he feared that he had been approached by homosexuals.  
The Veteran reported that he had experienced multiple 
difficulties adjusting to service and that he felt like he 
was being treated "like a bug."  

The examiner's opinion was that the Veteran's time in the 
hospital was characterized by a decrease in religious 
preoccupation and depression.  However, the examiner found 
that, even after treatment, the Veteran tended to relate to 
others in a suspicious, guarded manner.  The examiner 
diagnosed the Veteran with a paranoid personality disorder, 
existing prior to enlistment, and recommended that the 
Veteran be discharged from service.  

On the Veteran's October 1971 service discharge medical 
examination, the examiner noted that the Veteran had a severe 
paranoid personality disorder, existing prior to enlistment.  

In a June 1994 private psychiatric evaluation, the Veteran 
reportedly recalled that he had been diagnosed with paranoid 
schizophrenia during service.  He stated that he was unable 
to indentify any symptoms whatsoever related to that 
diagnosis.  Since discharge, the Veteran said that his work 
performance had been fairly good.  He recalled holding jobs 
for several years, in areas such as security and assembling 
electronics.  At his current position, he reported that 
people at work were ganging up on him, trying to cause him to 
have a nervous breakdown, and were seeking to have him fired.  
He remembered going to the "lead person" to discuss the 
situation, but that she was "in on it."  He stated that the 
work situation made him so nervous that, by the end of the 
work week, he would get extremely anxious, causing him to 
break down, cry, and become reluctant to face work.  He 
reported having significant anxiety problems that he 
identified as panic attacks.  During such attacks, he would 
get dizzy, sweat profusely, feel numb and apprehensive, and 
sometimes pass out for about 30 seconds.  He reported feeling 
as if something terrible would happen.  He also indentified 
melancholic symptoms with weepy, sad feelings.  He reported 
difficulties with motivation and enjoyment of activities.  

Upon examination, the examiner noted that the Veteran had a 
combination of dysphoric symptoms and paranoid symptoms.  
Although the paranoid symptoms were most like those of a 
delusional disorder, the examiner found that the anxiety and 
dysphoria had more of the appearance of an affective 
disorder.  The examiner stated that he was not able to 
diagnose the Veteran definitively with mood incongruent major 
depression due to the incompleteness of the symptoms.  The 
diagnoses were (Axis I) atypical psychosis and (Axis II) 
paranoid personality traits, or suspected.  

In a May 2003 statement, the Veteran recalled that, during 
boot camp, the chief petty officers in his unit physically 
assaulted him after he accrued several demerits.  The Veteran 
indicated that, during the assault, he was choked, knocked 
down on a concrete floor, and kicked in the back.  He 
remembered that, after he was attacked, one officer laughed 
and smiled at him.  The Veteran stated that he was too scared 
to talk to anyone after the incident because he was afraid of 
potential repercussions.  He indicated that he could be 
suffering from PTSD due to the above incident and that the 
incident could have been affecting him since it happened.  

In an October 2008 statement, the Veteran reported that he 
believed that he had (ADHD) rather than schizophrenia.

In an October 2008 VA psychiatric examination, the Veteran 
recalled having difficulty while in basic training, probably 
due to his ADHD symptoms.  Because of this, the chief petty 
officers physically assaulted him sometime in March 1971.  He 
remembered being psychiatrically hospitalized in September 
1971.  The Veteran stated that the hospitalization was 
related, in part, to the assault, because he was constantly 
concerned about poor performance and the consequences it 
might bring.  He indicated that he had worked approximately 
90 percent of the time since his discharge from service.  He 
did not experience any psychiatric treatment prior to 
service.  After service, the Veteran started mental health 
treatment in 1994 after experiencing an anxiety attack.  From 
1994 to 2003, he experienced panic attacks.  He indicated 
that he currently was taking psychiatric medication. 

The examiner noted that the Veteran did not show evidence of 
psychosis or delusional thinking, although, at one point, he 
did talk about his notions regarding the Kennedy 
assassination.  Concerning the 1971 physical assault, the 
Veteran stated that he tried not to "give it much thought."  
On a PTSD self-rating scale, he endorsed a number of symptoms 
from mild to moderate in degree.  These included thinking 
about the event, reexperiencing the events, becoming less 
interested in hobbies and social activities, feeling numb, 
feeling detached, feeling on-guard, and being easily 
startled.  He believed the alleged in-service assault caused 
him ongoing distress, but said that he strived to "not let 
it bother [him] too much."  He stated that he sang to make 
himself feel happier.  On the Beck Depression scale, his 
score was 12 out of 63 and he rated only two items with a 
score of 2 or 3 (i.e. insomnia and a sense of being 
punished).  No suicidal ideation or evidence of perceptual 
disturbances/hallucinations were found.  Judgment was intact 
and he showed good insight about his emotional symptoms and 
behavior.  

After a review of the claims file and the interview with the 
Veteran, the examiner diagnosed (Axis I) dysthymic disorder, 
late onset; and panic disorder, without agoraphobia in 
remission since 2003.  It was noted that the Veteran endorsed 
many symptoms of PTSD, but they did not appear to be of an 
intensity severe enough to warrant an actual diagnosis of 
PTSD.  He did appear to have had an onset of acute panic 
symptoms in 1994, related to fears of being laid off from his 
employment at that time.  The examiner noted that the panic 
attacks supposedly lasted from 1994 to 2003 and he had not 
had any further attacks since 2003.  He also stated that, 
although the Veteran was diagnosed with paranoid and 
psychotic symptoms in 1994, the diagnosis never became final 
and, during the interview, the Veteran showed no evidence at 
all of paranoia.  The Veteran stated that he had been treated 
for depression for about nine years and, thus, the dysthymic 
diagnosis was warranted.  The examiner's opinion was that it 
was less likely as not that the Veteran's current psychiatric 
diagnoses began during service or were linked to some 
incident in service.  There was a possibility that the 
Veteran had ADHD in childhood.  However, even if such a 
disorder were manifested during service, it would have 
preexisted service and, therefore, could not be linked to 
service.  The examiner reported that he could not determine a 
direct link from the onset of the Veteran's apparent panic 
symptoms to the alleged assault in 1971.  

b.  Law and Regulations.  Service connection may be granted 
if it is shown the Veteran suffers from a disability 
resulting from an injury sustained or disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Congenital or developmental defects, such as personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303.  Service 
connection is permissible for a personality disorder, but 
only in certain very limited instances where there is 
competent medical evidence indicating that a personality 
disorder was aggravated during service by a "superimposed" 
disease or injury.  See 38 C.F.R. §§ 4.9, 4.127; Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  See also VAOPGCPREC 82-90. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). 

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997)), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made 
in the "context of discussing PTSD diagnoses other than 
those arising from personal assault."  Patton, 12 Vet. App. 
at 280.  As to personal-assault cases, the Court noted that 
the VA had provided for special evidentiary development 
procedures, "including interpretation of behavior changes by 
a clinician and interpretation in relation to a medical 
diagnosis."  Id.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that entitlement to service 
connection for an acquired psychiatric disability, to include 
a psychotic disorder, dysthymia, a panic disorder and PTSD, 
is not warranted.

The Veteran's service treatment records show that he was 
diagnosed with a paranoid personality disorder.  Congenital 
or developmental defects, such as personality disorders, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.  VA regulations specifically 
prohibit service connection for congenital defects unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  
There is no competent evidence that shows the Veteran's 
personality disorder was subjected to an in-service 
superimposed disease or injury, to include an alleged 
personal assault, which created an additional disability.  

The service treatment records are negative for any findings 
that were attributed to a diagnosis of an acquired 
psychiatric disorder, to include depression or dysthymia, 
PTSD or a panic disorder, and a psychotic disorder such as 
schizophrenia.  There is no indication of a personal assault.  
The Veteran did not have active duty in a combat zone.  His 
military occupational specialty (MOS) was musician.  There is 
no post-service medical or psychiatric evidence of such a 
disorder until many years after service.  The gap of time of 
between in-service symptoms and the first post- service 
medical evidence of a psychiatric disorder is, in itself, 
significant and it weighs against the veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

The only medical or psychiatric evidence of record containing 
a competent opinion regarding whether the Veteran had a 
psychiatric disorder linked to service is contained in the 
report of the October 2008 VA psychiatric examination.  The 
Board notes that the examiner made his determination after 
reviewing the Veteran's claims file and interviewing the 
Veteran.  The psychiatrist diagnosed the Veteran with 
dysthymic disorder, late onset; and panic disorder, without 
agoraphobia in remission since 2003.  After reviewing the 
evidence, the examiner concluded that the Veteran's diagnosed 
psychiatric disorders were not causally related to service, 
to include an alleged personal assault.  The psychiatrist 
also noted that, although the Veteran reported many symptoms 
of PTSD, in his professional opinion, they did not appear to 
be of an intensity severe enough to warrant an actual 
diagnosis of PTSD.  In the absence of a diagnosis of PTSD, 
any claim for service connection must fail.  See 38 C.F.R. § 
3.304(f) (requiring, in part, medical evidence diagnosing 
PTSD for service connection to be granted).  

Noting the thoroughness of the October 2008 psychiatric 
examination, the review of the claims file, and the rationale 
provided, the Board finds that the examiner's opinions to be 
of substantial probative value in the matter of whether the 
Veteran has a current psychiatric disorder that began during 
or as the result of service.  See Prejean v. West, 13 Vet. 
444, 448 (2000).  As there is no competent medical or 
psychiatric opinion of record to refute the October 2008 
psychiatrist's conclusions, and given the absence of any 
records of treatment until decades post-service, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between a current diagnosis of an acquired 
psychiatric disorder and any incident of or finding recorded 
during service, to include an alleged personal assault.  

The Board has considered the Veteran's assertion that his 
mental disorders are attributable to service.  The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation of these 
psychiatric disabilities.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder, to include depression or a dysthymic disorder, a 
psychotic disorder such as schizophrenia, a panic disorder 
and PTSD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).








ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, schizophrenia and PTSD is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


